DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 30, 2021 has been entered.  Claims 1 and 4-6 were amended; and claims 2-3 were cancelled.  Thus, claims 1 and 4-6 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Publication 2018/0118209 A1); in view of Goto (U.S. Patent Publication 2018/0264894 A1); in view of Kim (U.S. Patent Publication 2005/0085969 A1).
claim 1, Suzuki teaches a tire-side device attached to a tire included in a vehicle and applied to a tire apparatus for estimating a condition of a road surface on which the vehicle travels (Suzuki: Abstract; [“…tire-side device includes a vibration detection unit that outputs a detection signal corresponding to a magnitude of vibration of a tire…”]; FIG. 1A; ¶23 [“The tire-side device 1 is configured including, as shown in FIG. 1A…”]) comprising:
an acceleration sensor configured to output a detection signal according to a level of vibration of the tire (Suzuki: FIG. 1A; ¶24 [“…a vibration detection unit which outputs a detection signal corresponding to the vibration of the tire 3…The vibration power generation element 11 may be formed of, for example…an acceleration sensor may be employed.”]);
a controller including a processor and a memory that stores instructions (Suzuki: FIGS. 1A, 3; ¶31 [“…the signal processing circuit unit 13 is configured with a well-known microcomputer having, for example, a CPU, a ROM, a RAM and an I/O and performs the above processing in accordance with programs stored, for example, in the ROM.”]), configured to, when executed by the processor, cause the processor to extract a past feature quantity of the detection signal corresponding to a past rotation of the tire, to store the past feature quantity, and to further extract a present feature quantity corresponding to a present rotation of the tire (Suzuki: FIGS. 1A, 3; ¶30 [“…the signal processing circuit unit 13 extracting the high-frequency components of the detection signal generates data representing the road surface condition and sends the road surface condition data to the transmitter 14.”] {The extracted high-frequency components are analogous to the feature quantity(s) as recited in the claim(s).}; 22 [“…vehicle control device 100 transmits, from the tire-side device 1, data (hereinafter referred to as "μ data") representing friction coefficient μ between the tire and the road surface on which the vehicle is traveling…”]; FIG. 4A; ¶40 [“FIG. 4A represents output voltage variation of the vibration power a turn of the tire” is analogous to the “rotation of the tire” as recited in the claim(s).}; ¶48 [“The receiver 21 is a device to receive the ground contact length data and μ data transmitted from the tire-side device 1. Every time data is received, the receiver 21 sequentially transmits the received data to the travel control unit 22.”]; {Thus, since data is received sequentially, just received data would necessarily represent a “present rotation of the tire,” and data received immediately prior would necessarily represent a “past rotation of the tire,” as recited in the claim(s).}); 
a data communication device configured to transmit road surface data including the feature present quantity extracted by the controller (Suzuki: ; ¶22 [“…vehicle control device 100 transmits, from the tire-side device 1, data (hereinafter referred to as "μ data") representing friction coefficient μ between the tire and the road surface on which the vehicle is traveling…”]; FIG. 1A, 2; ¶23 [“…a transmitter 14 and [sic] is provided…”]; FIG. 4A; ¶40 [“FIG. 4A represents output voltage variation of the vibration power generation element 11 in a case where the friction coefficient μ between the tire 3 and the road surface is high with the vehicle traveling on a high-μ road surface, for example, an asphalt-paved road surface with a relatively high road surface μ.”]),  
wherein the past rotation of the tire is one rotation of the tire immediately before the present rotation of the tire, and the present rotation of the tire is one rotation of the tire in the present (Suzuki: ¶48 [“The receiver 21 is a device to receive the ground contact length data and See above.}).
Suzuki additionally discloses determining whether or not a variation occurs in the condition of the road surface between the past rotation and the present rotation of the tire, based on a predetermined threshold value (Suzuki: FIGS. 4A-B; ¶40 [“…output voltage variation of the vibration power generation element 11 in a case where the friction coefficient μ between the tire 3 and the road surface is high with the vehicle traveling on a high-μ road surface, for example, an asphalt-paved road surface with a relatively high road surface μ. FIG. 4B represents output voltage variation of the vibration power generation element 11 in a case where the friction coefficient μ between the tire 3 and the road surface is low with the vehicle traveling on a low-μ road surface, for example, a frozen road surface with a relatively low road surface μ.”]; FIG. 5; ¶42 [“…frequency analysis made, for both cases where the frequency coefficient μ is high and where the frequency coefficient μ is low, on the output voltage during a ground contact duration…However, in a high-frequency range of 1 kHz or higher, the high frequency component level is higher when the friction coefficient μ is low than when the friction coefficient μ is high.”] {The, 1 kHz frequency is analogous to the “predetermined threshold value” recited in the claim(s).).
Suzuki further discloses controlling transmission of the road surface data and causing the data communication device to transmit the road surface data including the feature quantity (Suzuki: FIG. 1A; ¶36 [“…peak detection unit 13a sends a transmission trigger to the transmitter 14. This causes the transmitter 14 to transmit such data as ground contact length data generated at the ground contact time calculation unit 13b and μ data generated at the high frequency level calculation unit 13c…”]).

Goto is directed to a method for determining a road surface condition (Goto: Abstract.).  Therein, Goto discloses a calculating a degree of similarity between the present feature quantity and the past feature quantity (Goto: FIG. 7; ¶56-63 [“…the total sum or total product of local kernels K (xi, yj), which represents the degree of similarity between the road surface feature vectors of R road surface x (xi=YRi) and the road surface feature vectors of other than R road surface y (yj=YnRj). And this allows direct comparison between time-series waveforms of different time lengths {Analogous to the present feature quantity and the past feature quantity recited in the claim(s).}).…the weighting parameters ω (i, j) are chosen to be the values corresponding to the length of time-series waveform. Thus it is possible to improve the accuracy of the degree of similarity…”] {Including Eqns. 3-6.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of a calculating a degree of similarity between the present feature quantity and the past feature quantity, as taught by Goto, into Suzuki, with the motivation and expected benefit of determining a present road surface or road surface condition with high 
However, Suzuki, in view of Goto, is silent as to explicitly disclosing controlling transmission of the road surface data and causing the data communication device to transmit the road surface data in response to the controller determining that the variation occurs in the condition of the road surface between the past rotation and the present rotation of the tire based on the degree of similarity being smaller than the predetermined threshold value, and to not transmit the road surface data in response to determining that the variation does not occur in the condition of the road surface between the past rotation and the present rotation of the tire based on the degree of similarity being larger than the predetermined threshold value.
Kim, in a similar field of endeavor, is directed to a method for controlling damping force in an electronically-controlled suspension apparatus on the basis of a judgment reference value for judging a road surface during a vehicle driving time (Kim: Abstract.).  Therein, Kim discloses a judging portion which controls transmitting road surface data including a present feature quantity and the condition of the road surface, when a predetermined condition, such as threshold value, is met (Kim: FIG. 3; ¶14 [“…judging portion 46 previously stores information capable of determining road surface conditions in response to the great amplitude number signal F generated from the great amplitude number calculating portion 45. When the great amplitude number signal F and the vehicle speed signal V generated from the vehicle speed sensor 53 are received in the judging portion 46, the judging portion 46 judges the road surface by selecting road surface condition information in response to the received signals F and V, and transmits the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of controlling transmission of road surface data and causing a data communication device to transmit the road surface data in response to the controller determining that a variation occurred in the condition of the road surface between a past rotation and a present rotation of the tire based on the degree of similarity, as taught by Kim, into Suzuki, as modified by Goto, with the motivation and expected benefit of determining a present road surface or road surface condition with high accuracy.  This method for improving Suzuki was within the ordinary ability of one of ordinary skill in the art based on the teachings of Goto.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki and Goto and Kim to obtain the invention as specified in claim 1.
Regarding claim 6, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 4, Suzuki, in view of Goto and Kim, teach all the all the limitations of the parent claim 1 as shown above.  Goto discloses the each of the past feature quantity and the present feature quantity extracted is expressed by a feature vector having a time-axis waveform i (i=l to N: N being the number of time-series waveforms extracted for the time windows) for the time-series waveforms extracted for the respective time windows as shown in FIG. 4.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing each of the past feature quantity and the present feature quantity extracted is expressed by a feature vector having a time-axis waveform of the detection signal, is as taught by Goto, into Suzuki, as modified by Goto and Kim, with the motivation and expected benefit of calculating the road surface type, such as a dry road surface or a wet road surface, having the highest degree of similarity is determined as a present road surface.  This method for improving Suzuki, as modified by Goto and Kim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Goto.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki and Goto and Kim to obtain the invention as specified in claim 4.

Regarding claim 5, Suzuki, in view of Goto and Kim, teach all the all the limitations of the parent claim 1 as shown above.  Suzuki discloses the tire-side device according to claim 1, wherein the controller is configured as a first controller and the data communication device is configured as a first data communication device (Suzuki: FIG. 1A-1B; ¶36; FIGS. 4A-4B, 5; ¶40-42 {See above.}).  Suzuki additionally discloses a vehicle body side system (Suzuki: FIG. 1A-1B; ¶22 [“…vehicle-side device 2 provided on the vehicle body side.”]) including: a second data communication device configured to receive the road surface data including the present feature quantity transmitted from the first data communication device (Suzuki: FIG. 1A-1B; ¶45, See above.}).  
Goto additionally discloses a support vector storage that is configured to store the support vector of the each of the past feature quantity and the present feature quantity for each type of the condition of the road surface (Goto: FIG. 1; ¶40-43 [“…the SV is the abbreviation of support vectors…After this, the support vectors YDSV are selected by learning YD as learning data by a support vector machine (SVM). It should be noted here that not all of YD must be stored in the storage means 15…”]); and estimate the condition of the road surface based on the present feature quantity included in the road surface data and the support vector stored in the first controller (Goto: FIGS. 1-8B, 10; ¶70-107 [“The margin as used herein is the distance from the separating hyperplane to the closest sample (support vector).  The separating hyperplane, which is the discriminant boundary, is f (x)=O. And the DRY road surface feature vectors.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a first controller and a first data communication device, a second data communication device configured to receive the road surface data including each of the past feature quantity and the present feature quantity transmitted from the first data communication device, and a second controller including a second processor and a second memory that stores instructions, configured to, when executed by the second processor, cause the second processor to estimate the condition of the road surface based on the road 

Response to Arguments
Applicants’ arguments filed on November 30, 2021 have been fully considered but are deemed moot on the new grounds of rejection. Applicants’ amendments necessitated the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864